Case 1:19-cv-08661-GBD Document 52 Filed 04/27/20 Page 1 of 1

UNITED STATES DISTRICT COURT ee
SOUTHERN DISTRICT OF NEW YORK De hy

 

ss ewe ewe nee ee weer ewe ee wee ew ee ee xX
JOSEPH PARENTEAU, :

Plaintiff,

-against-
19 Civ. 8661 (GBD)

RUSSELL CELLULAR, INC. et al.,

Defendants.
wen ewe ene Be eer Be ew ew eww ew ee Ew ew Ee hh Be x

GEORGE B. DANIELS, United States District Judge:

Plaintiffs request for a 30 day stay of all deadlines and/or any conference in this matter is
granted. A status conference is scheduled for September 23, 2020 at 9:45 am.
Dated: New York, New York

April 27, 2020
SO ORDERED.

Gaur B Danes.

R@J B. DANIELS
ited States District Judge

 

 

 

 
